Citation Nr: 0013537	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97 - 10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for low back disability, 
including postoperative residuals of a left L4-5 
hemilaminectomy and discectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from February 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1993 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

The record shows that a March 1997 rating decision denied 
service connection for an acquired psychiatric disability, 
claimed as depression, on a direct basis or as secondary to 
the veteran's low back disability.  The veteran appealed that 
determination and was issued a Statement of the Case, but 
subsequently failed to submit a Substantive Appeal (VA Form 
9), and that decision became final after one year.  The Board 
limits its consideration herein to the single issue of 
entitlement to service connection for a low back disability, 
including postoperative residuals of a left L4-5 
hemilaminectomy and discectomy.

This case was previously before the Board in December 1997, 
at which time the Board determined that new and material had 
been submitted to reopen the veteran's claim for service 
connection for low back disability, including postoperative 
residuals of a left L4-5 hemilaminectomy and discectomy, and 
reopened that claim.  The case was Remanded to the RO for 
further development of the medical and other evidence, for 
additional VA orthopedic and neurologic examinations and 
medical opinions, and for a de novo review and readjudication 
of the issue on appeal.  The requested actions have been 
satisfactorily completed, and the case is now before the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  The claim for service connection for low back disability, 
including postoperative residuals of a left L4-5 
hemilaminectomy and discectomy, is plausible because there is 
a current medical  diagnosis of that condition, back 
complaints were shown during active service, and medical 
evidence has been submitted which links that disability to 
active service.

2.  Back complaints shown during active service were 
representative of acute and transitory symptomatology, 
resolving without residual impairment; no chronic low back 
disability was manifest during active service or on service 
separation examination.  

3.  The medical evidence of record establishes that the 
veteran sustained intercurrent back injuries with lumbar 
symptomatology in August 1987, in October 1993, in January 
1995, and in June 1996.

4.  A chronic low back disability, including a herniated or 
diseased L4-5 intervertebral disc, was not demonstrated or 
diagnosed during active service, on service separation 
examination, or at any time prior to August 1996, 22 years 
following final service separation.  


CONCLUSIONS OF LAW

1.  The claim for service connection for low back disability, 
including postoperative residuals of a left L4-5 
hemilaminectomy and discectomy, is well grounded because 
there is a current medical diagnosis of that condition, back 
complaints were shown during active service, and medical 
evidence has been submitted which links that disability to 
active service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).  

2.  A chronic low back disability, including postoperative 
residuals of a left L4-5 hemilaminectomy and discectomy, was 
not incurred in or aggravated by active service, and the 
service incurrence of lumbar arthritis may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107(a) (West 1991);  
38 C.F.R. § 3.301, 3.303, 3.307, 3.309 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  We further find that the facts 
relevant to the issue on appeal have been properly developed 
and that the statutory obligation of VA to assist the veteran 
in the development of his claim has been satisfied.  
38 U.S.C.A. §  5107(a)(West 1991).  In that connection, we 
note that the RO has obtained available evidence from all 
sources identified by the veteran; that he has been afforded 
personal hearings before an RO Hearing Officer in April 1997 
and in September 1999; and that he underwent comprehensive VA 
orthopedic, neurologic, and radiographic examinations in 
connection with his claim in June and July 1998.  On 
appellate review, the Board sees no areas in which further 
development might be productive.

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for low back disability 
because it did not take into account or properly weigh the 
medical and other evidence of record.  It is contended that 
he injured his back in service while lifting a transmission, 
and that his ruptured intervertebral disc shown in 1996 may 
not be dissociated from his inservice back injury.  It is 
contended that the evidence submitted establishes continuity 
of treatment for the inservice back injury.  

I.  The Evidence 

The veteran's service entrance examination, conducted in 
January 1970, disclosed no abnormalities of the spine or 
musculoskeletal system.  His service medical records show 
that he was seen in October 1970 for complaints of bilateral 
"sartorius" pain after pushing an automobile, and in 
December 1970 he was seen with complaints of left paralumbar 
muscle spasm and treated with heat and Valium.  In February 
1971, he was again seen with complaints of paravertebral 
muscle spasm, without paresthesias or shooting pain.  
Straight leg raising was negative.  He was treated with heat 
and Valium.  He was again seen later in February 1971 with a 
history of low back strain.  Examination revealed no back 
tenderness, no loss of sensation, equal and active deep 
tendon reflexes, and pain on forward bending.  Straight leg 
raising was reportedly positive on the right at 80 degrees.  
He was briefly hospitalized for bed rest, and treated with 
Parafon Forte and Darvon compound.  The diagnosis was low 
back strain.  A subsequent entry in February 1971 shows the 
veteran was two days post back sprain; that muscle spasm was 
nearly gone; and that pain had diminished.  He was returned 
to duty.

The veteran's service medical records further show that the 
veteran was seen on four occasions in December 1971 for 
complaints of paravertebral muscle spasm.  The diagnosis was 
low back strain, and he was treated with heat, Valium, and 
the whirlpool bath.  The last such entry shows that the 
veteran's back strain had resolved.  In May 1972, the veteran 
was seen in the emergency room complaining of chest pain and 
stating that he had pulled back muscles and had taken Valium.  
Examination disclosed chest wall tenderness, and that he 
overreacted to gentle touching of his skin.  The diagnosis 
was musculoskeletal pain with much psychogenic overlay.  
There was no report of positive back findings.  It was 
suggested by a treating physician that he was malingering.  
The service medical records reflect the veteran's multiple 
visits to the infirmary during service for headache, eye 
pain, respiratory infections, hemorrhoids, episodes of minor 
trauma, ankle pain, anxiety, and hyperventilation followed by 
syncope, and he was described on several occasions as over-
reactive, anxious, whining, or crying.  In August 1972, the 
veteran was seen for complaints of a backache on the left 
side.  Examination disclosed a slight muscle strain on the 
left back.  

Service medical records show that in November 1973, the 
veteran complained of pain in the right erector spinalis 
group after lifting a heavy object.  Examination revealed 
pain and a moderate amount of muscle spasm, while straight 
leg raising was negative and deep tendons reflexes were 
symmetrical.  The clinical impression was pulled muscle.  No 
further complaint, treatment, findings, or diagnosis of a 
back condition was shown during the veteran's remaining 
period of active service.  A report of medical history 
prepared by the veteran in connection with his service 
separation examination shows that he denied back trouble of 
any kind.  His service separation examination shows that his 
spine and musculoskeletal system were normal and neurologic 
examination was negative.  

Following service separation, VA outpatient clinic records 
dated in June 1974 show that the veteran complained of 
thoracolumbar pain and right hip pain of three weeks' 
duration after washing ore and circling and chopping trees.  
Examination was negative, and he was given Darvon.  The 
veteran's original application for VA disability compensation 
benefits (VA Form 21-526), received in June 1974, alleged 
that he sustained a back injury while lifting a box while on 
active duty.  No mention was made of washing ore or chopping 
trees.  He subsequently failed to respond to an RO request 
for additional medical evidence or to report for a scheduled 
VA examination in August 1974, and his claim was denied.  

In June 1977, the veteran reopened his claim for service 
connection for a low back disability.  A VA hospital summary 
dated in May 1976 cited a history offered by the veteran of 
back pain since 1972, worsening recently while driving a 
truck.  He stated that a number of recent X-rays of his back 
had been negative.  An orthopedic, neurologic, and 
radiographic work-up disclosed no abnormalities, and X-rays 
of the spine revealed no fracture, dislocation or bony 
abnormality.  He subsequently stated that he felt perfectly 
all right and wanted to go home.  The diagnosis was backache 
since 1972 of nondescript nature.  

A report of VA examination conducted in June 1977 shows that 
the veteran complained of a backache interfering with his job 
driving a truck, but was asymptomatic at the time of 
examination.  Examination disclosed a slight limitation of 
motion in all planes, while straight leg raising was 
negative, and there was no evidence of muscle spasm.  X-ray 
examination disclosed a minimal scoliosis of the 
thoracic/lumbar area, without significant bony or articular 
abnormality.  A rating decision of July 1977 denied service 
connection for low back disability, diagnosed as a low back 
strain. 

A VA hospital summary and treatment records, dated in August 
1983, shows that the veteran was admitted for evaluation of 
complaints of left paresis and a syncopal episode.  Records 
from the physical therapy clinic, dated in August 1983, 
disclosed independent ambulation, full weight-bearing, and no 
limitation of motion or strength impairment in hips, knees, 
or ankles, bilaterally.  

A VA hospital summary dated from September to October 1987 
disclosed no complaint, treatment, findings, or diagnosis of 
a low back condition, but noted cervical spondylosis.  A 
rating decision of November 1987 denied service connection 
for a back disability.  

A March 1988 hospital summary from Asbury-Salina Regional 
Medical Center, prepared by M.G. Sloo, MD, shows that the 
veteran was admitted with complaints of dorsal and lumbar 
back pain after being struck by a falling piece of coke in 
August or September 1987.  X-rays were normal, a bone scan 
was normal, a myelogram was normal, a CT scan was normal, a 
neurological examination was normal, and an evaluation by the 
Physical Therapy department was normal.  Treatment records 
from Dr. Sloo, dated from January to April 1988, disclosed a 
full range of back motion and a normal orthopedic and 
neurologic examination.  Dr. Sloo indicated that the veteran 
was grossly exaggerating his symptoms.  The diagnosis was 
acute dorsal-lumbar back pain syndrome.  

Private treatment records from Missouri Baptist Medical 
Center, dated in June 1989, show treatment of the veteran for 
a work-related cervical injury, with no complaint or findings 
of low back disability.

A report of VA outpatient neurological consultation, dated in 
July 1989, cited the veteran's complaints of neck and back 
pain since an injury one and one-half years previously.  The 
neurologic consultation report noted that the veteran had 
been evaluated at the VAMC, Wichita; at Asbury-Salina 
Hospital; and at Missouri Baptist Medical Center (Dr. 
Petkovich).  Neurological examination disclosed no sensory or 
reflex impairment, no paresthesias, no muscle atrophy, and no 
intrinsic muscle weakness.  

A report of VA orthopedic and neurological examination, 
conducted in January 1990, cited the veteran's complaints of 
low back injury in service, with no history of radiculopathy, 
and no low back symptoms for the past five years.  Orthopedic 
examination disclosed no deformity, localized tenderness, 
muscle spasm, weakness, loss of sensation, abnormal reflexes, 
or limitation of motion of the lumbosacral spine.  X-ray 
examination of the lumbar spine revealed normal vertebral 
alignment, without fracture, lesion, or bony abnormality.  
Neurological examination revealed normal gait, posture, and 
motor strength; cranial nerves and cerebellum system were 
intact; Romberg's sign was negative; and sensation and 
reflexes were normal.  The diagnosis was no evidence of 
primary neurological findings.  

A VA hospital summary, dated from August to September 1993, 
shows a diagnosis, but no findings, of degenerative joint 
disease of the spine.  A CT scan of the lumbosacral spine in 
October 1993 revealed no intra- or extradural abnormalities, 
no evidence of disc herniation or spinal canal stenosis, and 
no evidence of any bony structural abnormalities.  

Private treatment records from Washington County Memorial 
Hospital show that the veteran was seen in August 1993 after 
feeling light-headed that morning.  The veteran walked 
without limping, and examination revealed no motor, sensory, 
or reflex deficits.  He was again seen at that facility in 
October 1993 after his automobile was hit from the rear by 
another vehicle while turning into his driveway.  He did not 
loose consciousness, neurological examination was normal, and 
skull X-ray was negative.  He could mount and dismount the 
examining table without difficulty, and denied low back or 
flank pain.  

VA outpatient treatment records dated from July to December 
1993 address unrelated disabilities, while an entry in 
February 1995 shows that the veteran complained of the onset 
of low back pain that morning.  VA outpatient treatment 
records dated in September and October 1996 reflect the 
veteran's complaints of left lower extremity pain and 
findings of positive straight leg raising, while a CT scan 
was noted to show a ruptured intervertebral disc on the left 
at L4-5.  

Rating decisions of October and November 1996 determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a low back disability, 
and the veteran appealed.  

In February 1997, the veteran submitted an additional service 
medical record showing that he was seen at the Naval Air 
Station, Ellyson Field, Pensacola, Florida, in February 1971.  
It was indicated that he sustained a low back strain while 
lifting an automobile transmission while on leave or liberty.  
The findings on clinical examination included low back strain 
with tenderness, right leg raises at 80 degrees [sic], and no 
loss of sensation.  

A personal hearing was held in April 1997 before an RO 
Hearing Officer.  The veteran recounted the matters cited in 
his service medical records and testified that his duties in 
service involved supply requisition and clerical work; that 
he injured his back in service lifting a transmission; and 
that he exacerbated that injury in service several times .  
He recounted postservice symptomatology, which he related to 
similar symptoms experienced prior to his discectomy, and 
cited postservice back injury in an August 1974 [later 
corrected to October 1993] motor vehicle accident.  He 
testified that he received pain medication for his back at a 
VA medical facility [VAMC, Jefferson Barracks] in 1974.  He 
further cited postservice treatment at private medical 
facilities.  A transcript of the testimony is of record.  

In July 1997, responding to a VA development letter, the 
veteran indicated that he had no additional evidence, and 
asked that the case be forwarded to the Board.  
Following the Board's remand of the case in December 1997, 
additional private and VA medical records were obtained.  

VA outpatient clinic records dated from July 1983 to December 
1997 disclosed no pertinent findings other than those 
previously described.  

A certificate from Barnes/Sutter Healthcare, Inc.[Mary 
McClusky, MD], dated in October 1989, stated that the veteran 
had sustained two injuries to the head and neck in 1987.  
There were no lower extremity findings, knee jerks were 
normal, and Romberg's sign was negative.

A letter from David C. Crafts, MD, dated in November 1989, 
stated that the veteran was originally hurt in August 1987 
when struck on the head by a falling piece of coke, 
subsequently developing pain in his neck, back, legs, and 
left arm.  The veteran related that prior to that injury, he 
had almost never missed any work, and had a good work record.  
The reporting physician indicated that there was little on 
his examination to suggest a spinal cord or nerve root 
compression, and that he would wait for a current MRI report.  

An August 1990 letter from John D. McGarry, MD, cited 
injuries to the veteran's head in August and in October 1987, 
with subsequent neck and left leg symptoms.  The veteran 
reported that he had experienced no further left leg symptoms 
since June 1989, and that an MRI scan at the VA hospital was 
reported as negative.  It was further noted that an 
examination by Dr. Crafts in 1989 had disclosed no pathology, 
and that a myelogram was also negative.  

A VA hospital summary in March 1995 cited the veteran's 
statement that he lost his job about 10 years ago due to an 
accident at work.  A report of physical examination during 
his March 1995 hospitalization revealed no motor, sensory and 
reflex deficits.  

A July 1995 letter from Dr. Crafts recounted a history of 
inservice low back pain as related by the veteran.  The 
veteran indicated that he had driven a truck for 17 years, 
and was currently working in lawn care.  The veteran 
described the onset of a sudden low back pain about one month 
earlier when he bent to pick up an object, accompanied by 
pain and urinary and bowel symptoms but no lower extremity 
pain, numbness or weakness.  Following examination, the 
reporting physician stated that there was no suggestion from 
history or examination of a nerve root compression or of a 
problem from a ruptured disc.  

Outpatient treatment records from Dr. Crafts, dated in June 
1996, show that the veteran reported a back injury.  An entry 
in August 1996 cited complaints of pain in the left lower 
back, radiating into the left buttock and left lower leg.  A 
CT scan of the lumbar spine was ordered.  A report of CT scan 
of the lumbar spine in August 1996 revealed a disc herniation 
with left lateralization at the L4-L5 interspace, with no 
evidence of herniation of any other disc and no evidence of 
bone destruction.  

A VA hospital summary, dated in October 1996, shows that the 
veteran underwent a left L4-5 hemilaminectomy and discectomy 
for a ruptured left L4-5 intervertebral disc, thought to be 
of some duration.  An operative report indicated that 
although the veteran was convinced that such had occurred a 
number of years, a previous [1993] CT scan at the VAMC had 
shown no ruptured disc at that time.  A post-surgical 
pathology report diagnosed L4-L5 disc with degeneration.  
There were no postoperative complications, the veteran was 
walking and discharged on the second postoperative day, and 
he subsequently began a program of outpatient physical 
therapy in December 1996.  He subsequently reported a fall in 
his bathtub as his reason for not performing his home 
exercise program.  

An October 1996 evaluation of the veteran by Kenneth G. 
Mayfield, a clinical psychologist, cited a history offered by 
the veteran of inservice back injury, as well as further back 
injury, including a ruptured disc, in a 1992 [sic] motor 
vehicle accident.  He had recently undergone back surgery.  

A February 1997 decision from an Administrative Law Judge, 
Social Security Administration, cited the veteran's 
contentions that he had been disabled since June 1996 because 
of back and neck problems, depression, and bilateral hearing 
loss.  It was noted that a private neurological examination 
in September 1996 had cited recent findings on CT scan of a 
ruptured disc of the lumbosacral spine; that the veteran had 
undergone laminectomy in October 1996, with residual pain; 
that he suffered an adjustment disorder secondary to a 1992 
motor vehicle accident; and that his continuing back pain and 
secondary depression rendered him disabled under the 
provisions of the Social Security Act, effective June 3, 
1996.  

A report from Eugene R. Adelmann, a private neurologist, 
dated in September 1996, noted the veteran's statement that 
he had "never been the same since [he] was rear-ended in 
1992", as well as his multiple somatic complaints.  He 
further cited the veteran's complaints of injuring his back 
while in service; that a lumbar myelogram conducted in 
Salina, Kansas, while employed as a truck driver had revealed 
no surgical lesion; that he was struck by another vehicle 
while turning into his driveway in 1992, injuring his neck 
and back; that a recent CT scan of the lumbar spine had 
revealed a ruptured disc; and that he had experienced 
numbness of the left calf and foot since January 1996.  He 
stated that he had been unable to conduct his business in 
lawn care since June 1996.  It was noted that his hands were 
still heavily callused.  The clinical impression was history 
of lumbar disc bulge and disc herniation, with no clear-cut 
evidence of lumbosacral radiculopathy on examination; 
histrionic personality; depression; conversion reaction; and 
probable adjustment disorder with depressed mood secondary to 
motor vehicle accident in 1992.

A June 1997 consultation report from Indu B. Patel, MD, a 
private internist, recounted a history of inservice back 
injury in 1970, as related by the veteran, with conservative 
treatment.  It was indicated that the veteran's back 
disability got "worse and worse" until he underwent back 
surgery in August 1996, with a subsequent postoperative fall 
in the bathtub.  There was no mention of the veteran's work-
related spinal injury in August and October 1987, or of the 
multiple private and VA medical examinations conducted 
between 1974 and 1996.  Current findings, including muscle 
wasting of the left leg and difficulty bending were recorded, 
and the diagnoses included low back pain, continuous, 
secondary to the injury and disc disease (emphasis added).  

A report of VA orthopedic examination, conducted in June 
1998, cited the examiner's review of the veteran's service 
medical records and claims folder, including private and VA 
medical records.  It was noted that he developed low back 
pain after lifting a transmission in 1971; that a 
thoracolumbar myelogram in 1988 was negative; that X-rays of 
the lumbosacral spine in 1990 were negative, with normal disc 
spaces; that MRI [ordered] by Dr. Crafts in July 1995 did not 
suggest an operable lesion; that a subsequent CT scan in 
August 1996 disclosed a herniated intervertebral disc at L4-5 
on the left; and that a neurosurgical review prior to surgery 
in October 1996 disclosed a six to seven-month history of 
left leg weakness.  A medical history offered by the veteran 
was recounted in full, together with current findings on 
orthopedic examination.  Current X-rays of the lumbar spine 
were obtained and reviewed, and were found to show near-
complete collapse of the L4-5 disc space with marked 
narrowing, a slight amount of anterior spur formation, 
subchondral sclerosis of the opposing vertebral bodies at L4-
5, and a slight amount of facet arthrosis at L4-5.  The 
diagnosis was postoperative status, lumbar laminectomy for 
herniated disc, L4-5, left; and L4-5 degenerative disc 
disease.  The examiner stated that after review of the entire 
record, it was his conclusion that the veteran's current low 
back disability was not related to any military service 
activity; that the evidence showed that the herniated 
vertebral disc which caused his surgery began within the year 
prior to his October 1996 surgery; that review of the prior 
evidence revealed that there was no herniated disc prior to 
that time; and that the herniated disc at the L4-5 level 
developed after July 1995 and prior to October 1996. 

A report of VA neurological examination, conducted in June 
1998, noted that the examiner had reviewed every page of the 
veteran's claims folder, including his military medical 
records, as well as the complete medical file from the VAMC, 
St. Louis (John Cochran), and all private and VA medical 
records obtained through the Social Security Administration.  
The examiner commented that the service medical records 
reflected the veteran's multiple visits to the infirmary 
during service for headache, eye pain, respiratory 
infections, hemorrhoids, episodes of minor trauma, ankle 
pain, anxiety, and hyperventilation followed by syncope, and 
that he was described on several occasions as over-reactive, 
anxious, whining, or crying.  The examiner provided a review 
of all relevant private and VA medical reviews, evaluations, 
and examinations, and of all radiographic examinations and 
electrodiagnostic testing of the veteran since service 
separation.  He stated that he had personally reviewed all CT 
scans, and confirmed that the CT scan in 1993 disclosed no 
evidence of disc herniation.  Clinical findings on current 
neurological examination, and the veteran's symptom report, 
were set out in detail.  There was no evidence of any current 
motor, sensory, or reflex dysfunction, and no evidence of any 
functional impairment in the veteran.  A CT scan in July 1998 
revealed postoperative changes secondary to the degenerative 
disc disease for which he was treated in October 1996, while 
electromyography and nerve conduction velocity studies in 
August 1998 were normal in all nerves innervating the muscle 
groups of the lower extremities.  The examiner stated that 
the veteran had no pain on the date of his examination; that 
his pain had been fluctuant over the years; that while back 
pain was recorded in 1970, such was of undetermined duration 
and the veteran was found to be asymptomatic on VA 
examination in 1977; and that all diagnostic studies, 
including myelogram in 1988 and a CT scan in 1993, failed to 
disclose intervertebral rupture.  The examiner concluded that 
it was impossible to relate the veteran's current back pain 
to his military service, and that his back pain appeared to 
have emerged in 1990.  

A personal hearing was held in September 1999 before an RO 
Hearing Officer.  The veteran recounted his inservice and 
postservice symptoms and treatment, and stated that he was 
not given a diagnosis for his back problems in service.  He 
acknowledged that all of his medical records had been 
obtained, and denied any intercurrent postservice back 
injury.  He related that his service medical records had been 
reviewed by Dr. Patel and by the Social Security 
Administration, cited his current symptomatology, and 
questioned that his medical records had been properly 
reviewed on the recent VA examinations.  A transcript of the 
testimony is of record.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(1999).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(b) 
(1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (1999).  The chronicity provision of  
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during any applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of  38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

The evidence in this case has been set out in explicit 
detail, and will be cited but not reiterated for purposes of 
this analysis.  The service medical records show that the 
veteran was seen on numerous occasions for multiple 
complaints during active service, including low back 
complaints.  However, no chronic low back disability was 
demonstrated or diagnosed during active service, and there 
were no complaints or findings of spine or musculoskeletal 
disability or of any neurological abnormality on service 
separation examination.  While the veteran applied for VA 
disability compensation benefits following service, he failed 
to report for VA examination  or to provide evidence of 
postservice treatment, and VA outpatient treatment records in 
June 1974 revealed complaints but no clinical findings of 
right hip and thoracolumbar pain after washing ore and 
circling and cutting trees.  

A VA hospital summary dated in May 1976 cited the veteran's 
statement that a number of recent X-rays of his back had been 
negative, while a current orthopedic, neurologic, and 
radiographic work-up disclosed no abnormalities and X-rays of 
the spine revealed no fracture, dislocation or bony 
abnormality.  A report of VA examination conducted in June 
1977 shows that the veteran complained of a backache 
interfering with his job driving a truck, but was 
asymptomatic at the time of examination.  Examination 
disclosed a slight limitation of motion in all planes, while 
straight leg raising was negative, and there was no evidence 
of muscle spasm.  X-ray examination disclosed a minimal 
scoliosis of the thoracic/lumbar area, without significant 
bony or articular abnormality.  

The Board finds that there was no evidence of a chronic back 
disability during active service or within any applicable 
presumptive period, and the postservice record reflects 
continuity of complaints rather than continuity of treatment 
or clinical findings of any disabling low back condition.  To 
that point, the Board notes that the record reflects several 
intercurrent postservice back injuries, and that the veteran 
has reported lengthy pain-free and asymptomatic periods.  
Multiple reports of radiographic and electrodiagnostic 
examination of the veteran disclosed no evidence of arthritis 
of the lumbar spine during the initial postservice years, and 
no evidence of a herniated lumbar disc at any time prior to 
August 1996, more than 22 years following final service 
separation.  In the absence of evidence of a chronic low back 
disability during active service, or within any applicable 
presumptive period, the provisions of  38 C.F.R. § 3.303(b) 
and the Court's holding in  Savage v. Gober, 10 Vet. App. 488 
(1997) are inapplicable to this claim.  Further, the 
veteran's back injury is not claimed to have been incurred in 
combat, and the veteran is not entitled to the lightened 
evidentiary burden afforded combat veterans under the 
provisions of  38 U.S.C.A. § 1154(b) (West 1991) or  
38 C.F.R. 3.304(d) (1999). 

Evidentiary assertions on or accompanying an application for 
VA disability compensation benefits and the supporting 
evidence must be presumed to be true for purposes of 
determining a well-grounded claim.  King v. Brown,  5 Vet. 
App. 19, 21 (1993);  Murphy v. Derwinski,  1 Vet. App. 78, 81 
(1990).  Exceptions to that rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King, 5 Vet. App. at  21;  Espiritu v. Derwinski,  2 Vet. 
App. 492, 495 (1992);  Tirpak v. Derwinski,  2 Vet. App. 492 
(1992).  While the Board has considered the veteran's 
testimony at his personal hearings held in April 1997 and in 
September 1999, it finds that the veteran's testimony that 
his postservice low back disability, including a herniated 
lumbar disc, was caused by lifting a transmission while on 
active duty does not constitute competent evidence.  The 
Court has held that lay persons, such as the appellant, are 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  Espiritu 
v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
testimony is not competent, it cannot be probative.  

Although a June 1997 consultation report by Indu B. Patel, 
MD, a private internist, recounted a history of inservice 
back injury in 1970, as related by the veteran, and indicated 
that the veteran's back disability got "worse and worse" 
until he underwent back surgery in August 1996 [sic], there 
was no mention or reference to the veteran's intercurrent 
spinal injuries in August and October 1987 or in October 
1993, or the onset of sudden low back pain in February 1995 
or June 1996.  Further, that report made no mention of the 
multiple private and VA medical examinations conducted during 
the years between service separation and 1996, including 
lumbar myelograms, X-rays, MRI's, or CT scans, which 
disclosed no clinical findings of low back disability, and 
that he further failed to note than the first evidence of 
disc herniation was shown on private CT scan in August 1996.  
Although current findings, including muscle wasting of the 
left leg and difficulty bending were recorded in June 1997, 
as well as diagnoses which included low back pain, 
continuous, secondary to the injury, no evidence is cited 
which supports the association of the inservice back 
complaints with the veteran's October 1996 disc surgery.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, and must 
provide sufficient reasons and bases for accepting or 
rejecting critical evidence, expert or otherwise.  Gilbert v. 
Derwinski,  1 Vet. App. 49, 58 (1990);  Wood v. Derwinski,  1 
Vet. App. 190, 193 (1991).  
While the cited report from Dr. Patel was presumed credible 
for purposes of reopening the veteran's claim and for 
establishing a well-grounded claim, the Board finds that on 
merits adjudication, it presents nothing more than a 
selective review of the medical evidence, and ignores more 
than 20 years of competent medical evidence which clearly 
contraindicates any chronic postservice low back disability 
or evidence of a herniated disc during that period.  

The Board finds that, apart from the cited report from Dr. 
Patel, the record is silent for any competent medical 
evidence or opinion which links any postservice low back 
disability to the veteran's inservice low back 
symptomatology.  In particular, the Board notes that Dr. 
Crafts, the veteran's orthopedist and back surgeon, has 
stated that the veteran was originally hurt in August 1987 
when struck on the head by a falling piece of coke, 
subsequently developing pain in his neck, back, legs, and 
left arm; that the veteran had related that prior to that 
injury, he had almost never missed any work; and that there 
was little on his examination to suggest a spinal cord or 
nerve root compression.  Further, in his July 1995 letter, 
Dr. Crafts noted that the veteran described the onset of a 
sudden low back pain about one month previously when he bent 
to pick up an object, accompanied by pain and urinary and 
bowel symptoms but no lower extremity pain, numbness or 
weakness; and that there was no suggestion from history or 
examination of a nerve root compression or of a problem from 
a ruptured disc.  

Further, outpatient records from Dr. Crafts dated in June 
1996 show that the veteran reported a back injury, while an 
entry in August 1996 cited complaints of pain in the left 
lower back, radiating into the left buttock and left lower 
leg, and a CT scan of the lumbar spine in August 1996 
revealed a disc herniation with left lateralization at the 
L4-L5 interspace, with no evidence of herniation of any other 
disc and no evidence of bone destruction.  A VA hospital 
summary, dated in October 1996, shows that Dr. Crafts 
performed the veteran's left L4-5 hemilaminectomy and 
discectomy for a ruptured left L4-5 intervertebral disc, and 
noted that a previous [1993] CT scan at the VAMC had shown no 
ruptured disc at that time.  The opinion offered by Dr. Patel 
failed to acknowledge or account for that contrary evidence, 
and the Board finds that opinion to be of limited credibility 
because its foundation is the physician's reliance upon 
patient history and an inadequate review of the prior medical 
record.  

The record further shows that the veteran's award of Social 
Security Administration disability benefits was predicated 
upon review of his entire medical record, and a specific 
finding by an administrative law judge that the veteran 
became disabled due to back disability and psychological 
disorders in June 1996, a finding which corresponds with the 
medical evidence.  

The record further shows that on VA orthopedic examination in 
June 1998, the examiner concluded that the veteran's current 
low back disability was not related to any military service 
activity; that the evidence showed that the herniated 
vertebral disc which caused his surgery began within the year 
prior to his October 1996 surgery; that the prior evidence 
revealed that there was no herniated disc prior to that time; 
and that the herniated disc at the L4-5 level developed after 
July 1995 and prior to October 1996.  Those findings and 
conclusions were based upon the 
examiner's review of the veteran's service medical records 
and claims folder, including his postservice private and VA 
medical records.  

Further, on VA neurological examination in June 1998, that 
examiner stated that the veteran's pain had been fluctuant 
over the years; that while back pain was recorded in 1970, 
such was of undetermined duration and the veteran was found 
to be asymptomatic on VA examination in 1977; that all 
diagnostic studies, including myelogram in 1988 and a CT scan 
in 1993 failed to disclose intervertebral rupture; that it 
was impossible to relate the veteran's current back pain to 
his military service; and that his back pain appears to have 
emerged in 1990.  Those findings and conclusions were based 
upon the examiner's review of "every page" of the veteran's 
claims folder, including his military medical records, as 
well as the complete medical file from the VAMC, St. Louis 
(John Cochran), and all private and VA medical records 
obtained through the Social Security Administration.  

The Board finds the above-cited reports of VA orthopedic and 
neurologic examinations and the proffered medical opinions to 
be both credible and persuasive.  Accordingly, the claim for 
service connection for low back disability, including 
postoperative residuals of a left L5 hemilaminectomy and 
discectomy, is denied.


ORDER

Service connection for low back disability, including 
postoperative residuals of a left L5 hemilaminectomy and 
discectomy, is denied.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

